Case 1:17-cv-06438-RPK-RER Document 46 Filed 11/05/20 Page 1 of 7 PageID #: 367




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NEW YORK

                                    _____________________

                                     No 17-CV-6438 (RPK) (RER)
                                    _____________________

  XIN HAO LIU A/K/A “ERIC LIU,” RUN DE MO A/K/A “ALFRED MO,” AND MENGHAN
                            QIN A/K/A “HANNA QIN,”

                                                            Plaintiffs,

                                             VERSUS


       MILLENIUM MOTORS SPORTS, LLC AND XIO MENG LI A/K/A/ “JASON LI,”

                                                            Defendants.
                              _____________________________________

                                 REPORT & RECOMMENDATION
                                         November 5, 2020
                              _____________________________________

                              to the Honorable Rachel P. Kovner,
                                  United States District Judge


 RAMON E. REYES, JR., U.S.M.J.:
     Plaintiffs Xin Hao Liu, also known as           Rules of Civil Procedure. (Dkt. No. 45 (“Pls.’
 Eric Liu (“Liu”); Run De Mo, also known as          Mot.”)). After carefully reviewing the record,
 Alfred Mo (“Mo”); and Menghan Qin, also             for the reasons set forth herein, I respectfully
 known as Hanna Qin (“Qin”) (collectively,           recommend that the Court grant Plaintiffs’
 “Plaintiffs”) bring this action alleging            Motion to Strike and enter default against
 violations of the Fair Labor Standards Act          Millenium Motors Sports, LLC and Xiao
 (“FLSA”), 29 U.S.C. §§ 201 et seq., and New         Meng Li, also known as Jason Li.
 York Labor Law, (“NYLL”) §§ 650 et seq.
 (Dkt. No. 7 (Amended Complaint (“A.C.”))                          BACKGROUND
 at 1-2).                                               Millenium      Motors      Sports,     LLC
     Before the Court is Plaintiffs’ Motion to       (“Millenium Motors Sports”) owns and
 Strike pursuant to Rule 37(b) of the Federal        operates an auto dealership. (A.C. ¶ 13). Xiao
                                                     Meng Li, also known as Jason Li (“Li”) is the

                                                 1
Case 1:17-cv-06438-RPK-RER Document 46 Filed 11/05/20 Page 2 of 7 PageID #: 368




 owner, officer, director and/or managing                     via email and mailed a hardcopy to
 agent of Millenium Motors Sports. (A.C. ¶                    Defendants. (Dkt. No. 31, Ex. B).
 15). Millenium Motors Sports and Li
 (collectively,   “Defendants”)    employed                       The      Court      granted      conditional
 Plaintiffs Liu, Mo, and Qin as auto sales                    certification of collective action and ordered
 associates. (A.C. ¶¶ 36, 43, 50).                            that Defendants “produce a computer-
                                                              readable list of all non-exempt employees
    Plaintiffs filed the Complaint on                         who were employed by Defendants at any
 November 6, 2017 alleging violations of the                  point in the three years prior to the date of this
 FLSA and NYLL, (Dkt. No. 1), and later filed                 Order,” including contact information and
 the Amended Complaint, (Dkt. No. 7).                         dates of employment. (Dkt. No. 32).
 Defendants answered both the Complaint,
 (Dkt. No. 5 (“Compl.”), and the Amended                          Because Defendants did not retain new
 Complaint, (A.C.). The parties scheduled                     counsel or respond to discovery requests,
 mediation for March 15, 2018. (Dkt. No. 18).                 Plaintiffs filed a motion to compel on
                                                              December 3, 2018. (Dkt. No. 31). The Court
     This is where the litigation began to break              denied the motion without prejudice after
 down. Just before mediation, Defendants                      finding that Plaintiffs’ efforts fell short of the
 retained new counsel, forcing the parties to                 Federal Rules of Civil Procedure and Local
 reschedule. (Id.; Dkt. Entry dated 5/21/2018).               Civil Rule 37.3 requirements to meet and
 Defendants later cancelled the rescheduled                   confer in good faith. (Dkt. No. 33 at 1-2). The
 mediation. (See Dkt. No. 45-1 (“Pls.’ Mem.”)                 Court simultaneously directed Defendants to
 ¶ 3; Dkt. No. 23). Their new counsel then                    obtain counsel and reiterated that “[s]hould
 moved to withdraw.1 (Sealed Entry, Dkt. No.                  Defendants fail to do so, all individual
 19). During the motion hearing, at which Li                  defendants will be required to proceed pro se,
 was physically present, the Court granted the                and the corporate defendant will be deemed
 motion to withdraw. (Order dated                             to be in default.” (Id. at 2).
 7/24/2018). The Court warned Li that he
 could proceed pro se but the corporate                           In January 2019, Plaintiffs learned that
 defendant, Millenium Motors Sports, would                    Defendants were in discussions with
 be deemed to be in default if no new counsel                 potential new counsel. (Dkt No. 35). They
 appeared. (Id.).                                             moved to adjourn the Final Pretrial
                                                              Conference and for an extension of the
     Plaintiffs continued with the litigation,                discovery deadline as a courtesy to
 including      moving       for     conditional              Defendants. (Id.). Defendants ultimately did
 certification of a collective action, (Dkt. No.              not retain counsel. (Dkt. No. 36 at 2).
 28), and serving written discovery requests                  Plaintiffs’ counsel attempted to communicate
 on Defendants on October 12, 2018, (Dkt.                     with Defendants via phone at least three
 No. 31, Ex. A; Pls.’ Mem. ¶ 5). Plaintiffs                   times but was not permitted to leave
 served an electronic version of the requests                 voicemails. (Id.) They also sent several

 1
   Defendants’ then-counsel from the law firm of              efforts and explained that, as a result of Defendants’
 Kaufman Dolowich & Voluck, LLP (“KDV”)                       persistent silence, KDV was “past the end of their
 described an inability “to get in contact with               rope.” (Dkt. Entry dated 07/24/2018, FTR Log #
 Defendants and obtain requested documentation and            2:59:52, at 3:00:50-3:01:29). On the record, Li stated
 information for more than 3 months.” (Sealed Entry,          that Millenium Motors Sports had the relevant pay
 Dkt. No. 19 at 1). KDV made numerous attempts to             records and that he understood that he would need to
 communicate with Defendants via phone and email.             provide them. (Id. at 3:00:27-40).
 (Id. at 7). At the motion hearing, KDV recounted those

                                                          2
Case 1:17-cv-06438-RPK-RER Document 46 Filed 11/05/20 Page 3 of 7 PageID #: 369




 emails,      but     Defendants       remained       disobedient party.” Fed. R. Civ. P.
 unresponsive. (Id.). Plaintiffs filed a second       37(b)(2)(A); see Daval Steel Prod., a Div. of
 motion to compel. (Dkt. No. 36). The Court           Francosteel Corp. v. M/V Fakredine, 951
 granted the motion and warned Defendants             F.2d 1357, 1363 (2d Cir. 1991) (“Provided
 that “failure to respond to Plaintiffs’              that there is a clearly articulated order of the
 discovery requests may be treated as a default       court requiring specified discovery, the
 and result in entry of judgment against them.”       district court has the authority to impose Rule
 (Order dated 4/1/2019).                              37(b) sanctions for noncompliance with that
                                                      order.”) (citing Jones v. Uris Sales Corp., 373
     The Court then scheduled a Final Pretrial        F.2d 644, 647–48 (2d Cir.1967)). These
 Conference for May 20, 2019. (Dkt. Entry             severe sanctions “serve three purposes. First,
 dated 5/2/2019). Defendants did not attend.          they ensure that a party will not benefit from
 (Dkt. Entry dated 5/20/2019). The Court              its own failure to comply. Second, they are
 notes that the scheduling order mailed to            specific deterrents and seek to obtain
 Defendants was returned as undeliverable.            compliance with the particular order issued.
 (Dkt. No. 37). However, Li was also sent the         Third, they are intended to serve a general
 order via email. (Id.) The Court mailed and          deterrent effect on the case at hand and on
 emailed copies of the minute entry from that         other litigation.” S. New England Tel. Co. v.
 hearing to Defendants. (Dkt. Nos. 38, 39).           Glob. NAPs Inc., 624 F.3d 123, 149 (2d Cir.
 The mail was returned as undeliverable. (Id.).       2010) (quoting Update Art, Inc. v. Modiin
     Plaintiffs’ now move for sanctions under         Publ’g, Ltd., 843 F.2d 67, 71 (2d Cir.1988)).
 Rule 37(b) of the Federal Rules of Civil                 A district court has broad discretion to
 Procedure because Defendants have not                impose sanctions under Rule 37(b). Daval
 retained new counsel or complied with the            Steel, 951 F.2d at 1365 (collecting cases).
 Court’s order to respond to Plaintiffs’              “There are two basic limitations upon a
 discovery requests. (Pls.’ Mem. at 2-3, 8).          district court's discretion . . . . The rule
 Plaintiffs ask the Court to strike Defendants’       expressly requires that the sanctions must be
 Answers and affirmative defenses and to              ‘just’; and the sanction must relate to the
 enter Defendants’ default. (Pls.’ Mot.; Pls.’        particular claim to which the discovery order
 Mem. at 5). Your Honor referred the motion           was addressed.” Id. at 1366 (citing Insurance
 to me for a report and recommendation.               Corp. of Ireland v. Compagnie des Bauxites,
 (Order dated 9/18/2020).                             456 U.S. 694, 707 (1982)). The Second
                DISCUSSION                            Circuit has identified several non-exclusive
                                                      and non-dispositive factors to evaluate
    I.      Legal Standard                            whether severe sanctions are just, including
     “All litigants, including pro ses, have an       “(1) the willfulness of the non-compliant
 obligation to comply with court orders.”             party; (2) the efficacy of lesser sanctions; (3)
 Agiwal v. Mid Island Mortg. Corp., 555 F.3d          the duration of the noncompliance, and (4)
 298, 302 (2d Cir. 2009) (quoting Minotti v.          whether the non-compliant party had been
 Lensink, 895 F.2d 100, 103 (2d Cir.1990)).           warned of the risk of sanctions.” Lopez v.
 When a party disregards a discovery order,           Cajmant LLC, No. 15-CV-593 (SLT) (RER),
 Rule 37(b) of the Federal Rules of Civil             2016 WL 7017361, at *2 (E.D.N.Y. Dec. 1,
 Procedure empowers a court to issue                  2016) (quoting Agiwal, 555 F.3d at 302–03).
 additional orders including “(iii) striking
 pleadings in whole or in part . . . [or] (vi)
 rendering a default judgment against the
                                                  3
Case 1:17-cv-06438-RPK-RER Document 46 Filed 11/05/20 Page 4 of 7 PageID #: 370




                a. Willfulness                        regarding their discovery requests. (Dkt.
                                                      No. 36).
     Courts in this District find a litigant’s
 actions to be willful when there has been                 Second, Defendants failed to comply
 unexplained and repeated failure to respond          with a clear and unambiguous court order.
 to discovery requests, comply with court             Given Plaintiffs’ efforts to meet and confer
 orders, and appear in a scheduled hearing.           and Defendants’ continued silence, the Court
 Vargas v. Jet Peru-Courier Corp., No. 15-            granted Plaintiffs’ second motion to compel.
 CV-6859 (RRM) (PK), 2018 WL 1545699, at              (Order dated 4/1/2019). The Order directed
 *3 (E.D.N.Y. Mar. 14, 2018), R&R adopted             Defendants to comply or risk entry of
 by 2018 WL 1545679 (Mar. 28, 2018) (citing           judgment against them. (Id.). Defendants are
 Microsoft Corp. v. Computer Care Ctr., Inc.,         well aware of the pending litigation and their
 No. 06-CV-1429 (SLT) (RLM), 2008 WL                  obligation to participate. (See Dkt. Nos. 5, 10,
 4179653, at *5 (E.D.N.Y. Sept. 10, 2008));           18; Dkt. Entry dated 7/24/2018). But Li did
 see also In re Thilman, 548 B.R. 1, 10               not attend the scheduled Final Pretrial
 (E.D.N.Y. 2016) (“From this inaction, the            Conference, (Dkt. Entry dated 5/20/2019).
 Court can only infer that defendant is               Rather than requesting additional time to
 indifferent to his discovery obligations, does       retain counsel, gather documents, respond in
 not wish to defend this adversary proceeding,        opposition to Plaintiffs’ motions, or making
 and is responsible for his failure to obey the       any other attempt to participate in the
 Orders of this Court.”). “Noncompliance              litigation, Defendants remain silent.
 with a court’s discovery order is willful when
 the order is clear, the party understood the             Lastly, Defendants’ non-compliance is
 order, and the failure to comply is not due to       not due to factors beyond their control. All
 factors beyond the party’s control.”                 parties, including pro se litigants, have an
 Ramgoolie v. Ramgoolie, 333 F.R.D. 30, 35            obligation to provide updated contact
 (S.D.N.Y. 2019) (citation omitted).                  information to the court, which includes
                                                      notification of a new mailing address, phone
     First, Defendants failed to respond to           number, or email address. E.g., Rossmann v.
 discovery requests. (See Pls.’ Mem. ¶ 9).            Suffolk Times, No. 13-CV-3142 (JS) (GRB),
 Plaintiffs sent discovery requests on October        2013 WL 4065020, at *1 (E.D.N.Y. Aug. 12,
 12, 2018. (Dkt. No. 31, Ex. B). When                 2013); Sigala v. Spikouris, No. 00-CV-0983
 Defendants did not respond, Plaintiffs’              (SLT) (MDG), 2014 WL 294155, at *1
 counsel emailed Li to remind him of the              (E.D.N.Y. Jan. 24, 2014) (adopting a report
 thirty-day deadline and provide a brief              and recommendation that was returned as
 extension. (Id.). Because Defendants                 undeliverable to the party against whom
 remained nonresponsive, Plaintiffs filed a           default judgment was entered); S.E.C. v.
 motion to compel. (Dkt. No. 31). The Court           Verdiramo, No. 10 CIV. 1888 (RMB) (AJP),
 denied Plaintiffs’ motion and directed               2012 WL 5935609, at *4 (S.D.N.Y. Nov. 27,
 counsel to make a greater effort to meet and         2012) (noting that a defendant failed to
 confer with Defendants. (Dkt. No. 33).               appraise the court of any new mailing address
 Plaintiffs    learned    of    and     briefly       or email address); Mintz v. Mktg. Cohorts,
 communicated with potential new counsel for          LLC, No. 18-CV-4159 (JFB) (SIL), 2019 WL
 Defendants’, but Defendants did not retain           1517109, at *2 n.5 (E.D.N.Y. Feb. 21, 2019),
 that counsel, and Li did not respond to              R&R adopted by 2019 WL 1748603 (Apr. 17,
 Plaintiffs’ subsequent emails and phone calls        2019) (finding that Defendants were on
                                                      notice of the proceedings, even though

                                                  4
Case 1:17-cv-06438-RPK-RER Document 46 Filed 11/05/20 Page 5 of 7 PageID #: 371




 mailed scheduling orders were returned as                        Defendants willfully abandoned their
 undeliverable because the mailings were also                 defense of the case; therefore, less harsh
 electronically served).                                      sanction would prove fruitless. See
                                                              Montblanc-Simplo GmbH., 692 F. Supp. 2d
     The Court acknowledges that beginning                    at 253 (citing Computer Care, 2008 WL
 around November 2018 some of the Court’s                     4179653, at *6). Defendants ignored not only
 mail to Defendants was returned as                           the Court Order for production related to the
 undeliverable. (See Dkt. No. 30).2 But Court                 conditional certification of a collective
 also sent electronic copes of notices and                    action, (see Dkt. No. 32), but also the Order
 orders to Li’s email address. (e.g. Dkt. Nos.                granting Plaintiffs’ motion to compel, (see
 37, 39). And in addition to service via mail,                Order dated 4/1/2019). Defendants have
 Plaintiffs attempted to communicate with                     repeatedly failed to respond to Plaintiffs
 Defendants through email and tried                           discovery requests and interrogatories
 unsuccessfully to leave voicemails. (Dkt. No.                without explanation. Given Defendants’
 36 at 2). Defendants’ failure to provide                     refusal to advance the litigation at all, the
 updated contact information to the Court                     Court finds that lesser sanctions would not
 supports that they chose not to defend                       achieve compliance or have the necessary
 themselves.3                                                 deterrent effect. See In re Tartaglione, No. 06
     Because Defendants, repeatedly and                       CIV.13560 (WCC), 2008 WL 336844, at *4
 without explanation, declined to participate                 (S.D.N.Y. Feb. 5, 2008) (citing John B. Hull,
 in discovery in any meaningful way, I find                   845 F.2d at 1176-77).
 that their actions were willful.                                    c. Duration of Non-Compliance
        b. Efficacy of Lesser Sanctions                           “[A] period ‘as brief as a few months
                                                              have [sic] been held to weigh in favor of
    “[D]istrict courts are not required to                    dispositive sanctions . . . [a]nd periods of six
 exhaust possible lesser sanctions before                     months or more weigh even more heavily
 imposing dismissal or default if such a                      toward such remedies.’” Vargas, 2018 WL
 sanction is appropriate on the overall record.”              1545699, at *4 (quoting Local Union No. 40
 Glob. NAPs, 624 F.3d at 148 (citing John B.                  of the Int'l Ass'n of Bridge v. Car-Wi Const.,
 Hull, Inc. v. Petroleum Prods., Inc., 845 F.2d               88 F. Supp. 3d 250, 265-66 (S.D.N.Y. 2015)
 1172, 1176–77 (2d Cir. 1988)). Where                         (collecting cases)). When Plaintiffs’ filed the
 defendants willfully abandon their defense of                pending motion, it had been more one year
 the case, case-ending sanctions are                          since they first sent their discovery requests
 appropriate. Montblanc-Simplo GmbH v.                        to Defendants, (See Dkt. No. 31, Ex. A; Pls.’
 Colibri Corp., 692 F. Supp. 2d 245, 253                      Mem. at 5); it had been ten months since the
 (E.D.N.Y. 2010) (collecting cases); see also                 Court ordered Defendants to comply with the
 Vargas, 2018 WL 1545699, at *4.                              requests. (Order dated 4/1/2019). Moreover,
                                                              the Court extended the discovery deadline on
 2
  The Court notes that Plaintiffs have not informed the       entirely different accounts, (e.g., compare Dkt. No. 37
 Court whether any of their mailings were returned as         at 1 with Sealed Entry, Dkt. No. 19 at 18), the
 undeliverable.                                               discrepancy in mailing addresses appears likely to be
                                                              a typographical error, (e.g., compare Dkt. No. 37 at 1
 3
   The Court notes that the email and mailing addresses       (listing 202-10 Northern Boulevard) with Sealed
 that KDV used to reach Defendants differ from the            Entry, Dkt. No. 19 at 19 (listing 202-01 Northern
 contact information that the Court and Plaintiffs’           Boulevard)).
 counsel used. While the email addresses appear to be

                                                          5
Case 1:17-cv-06438-RPK-RER Document 46 Filed 11/05/20 Page 6 of 7 PageID #: 372




 two occasions to accommodate Defendants.             “failure to respond to plaintiffs’ discovery
 (Dkt. Entry dated 7/24/2019; Dkt. No. 35).           requests may be treated as a default and result
 Now, three years after the Complaint was             in an entry of default judgment against
 filed, Defendants still have not produced any        them.” (Dkt. Entry dated 4/1/2019). Plaintiffs
 discovery whatsoever. I find that this factor        subsequently submitted a letter, indicating
 weighs heavily in favor of Plaintiffs.               their intent to file a motion to strike
                                                      Defendants’ Answer and affirmative
       d. Adequate Warnings for Non-                  defenses and for entry of default judgment
                 Compliance                           against Defendants. (Dkt. No. 40 at 2).
    A pro se defendant must receive                   Plaintiffs served the letter on Defendants via
 “adequate warning” or notice of the                  U.S. Postal Service First-Class mail. (Dkt.
 consequences for noncompliance before a              No. 41).
 court imposes sanctions under Rule 37(b).                Given the numerous warnings on the
 Lopez, 2016 WL 7017361, at *2 (citing                record, and Defendants’ aforementioned
 Guggenheim Capital, LLC v. Birnbaum, 722             obligation to provide updated contact
 F.3d 444, 452 (2d Cir. 2013); World Wide             information to the Court, I find that
 Polymers, Inc., 694 F.3d 155, 160 (2d Cir.           “Defendants cannot credibly argue that [they
 2012)).                                              were] not sufficiently warned that serious
     This Court began warning Defendants of           sanctions were imminent. Vargas, 2018 WL
 the risk of sanctions as early as July 2018.         1545699, at *4 (quoting Guggenheim, 722
 During proceedings that Li attended, the             F.3d at 453); see also Car-Wi Const., 88 F.
 Court granted Defendants’ counsel’s motion           Supp. 3d at 267 (concluding that two explicit
 to withdraw. (Dkt. Entry dated 7/24/2018).           warnings from the Court were sufficient).
 The court informed Li that he may continue              II.     Entry of Default
 to represent himself pro se but the company
 must be represented by an attorney. (Id.). The            “It is settled law that a corporation may
 Court mailed via FedEx and emailed a copy            not appear in a lawsuit against it except
 of the Minute Order and Motion Hearing to            through an attorney, and that, where a
 reiterate its directive to retain new counsel        corporation repeatedly fails to appear by
 and its warning that the corporate defendant         counsel, a default judgment may be entered
 would otherwise default. (Dkt. Entry dated           against it.” Khurana v. JMP USA, Inc., No.
 7/24/2018). There is no entry on the record          14-CV-4448 (SIL), 2017 WL 1251102, at *2
 indicating that the mail was not delivered.          (E.D.N.Y. Apr. 5, 2017) (quoting Grace v.
 Then, in their October 2018 discovery                Bank Leumi Trust Co. of NY, 443 F.3d 180,
 request, Plaintiffs informed Li that they            192 (2d Cir. 2006)). This remains true where,
 would move for default judgment against              as here, an individual whose interests may at
 Millenium Motors Sports unless it retained           times “overlap [with] but are not identical in
 counsel. (Dkt. No. 31, Ex. B at 1).                  all respects” to the corporation’s continues to
    On December 19, 2018, the Court again             litigate his personal liability pro se. See id.
 warned Millenium Motors Sports that it
 would be deemed to be in default if no new               Li consented to the withdrawal of
 counsel appeared within thirty days. (Dkt.           Defendants’ counsel. (Dkt. Entry dated
 No. 33). When the Court granted Plaintiffs           07/24/2018, FTR Log # 2:54:51-3:09:57).
 second motion to compel in April 2019, the           Despite repeated warnings that failure to
 Court clearly warned both Defendants that            retain counsel would result in default against


                                                  6
Case 1:17-cv-06438-RPK-RER Document 46 Filed 11/05/20 Page 7 of 7 PageID #: 373




 the corporation, Li did not retain new counsel                Plaintiffs’ motion to Strike the Answer to
 for Millenium Motors Sports.                                  Amended Complaint and Answer to
                                                               Complaint; and enter default against
     Further, under Rule 55(a), when a party’s                 Defendants.4
 failure to defend “is shown by affidavit or
 otherwise, the clerk must enter the party’s                       Plaintiffs’ counsel are hereby directed to
 default.” Fed. R. Civ. P. 55(a). As discussed                 serve copies of this Report and
 above, Li abandoned his defense because he                    Recommendation upon Defendants by
 failed to respond to discovery requests,                      regular and certified mail and to file proof of
 comply with the Court’s orders, or appear at                  service with the Clerk of the Court promptly
 a scheduled hearing.                                          thereafter.    Any     objections     to    the
                                                               recommendations made in this Report must
      I therefore respectfully recommend that                  be filed with the Clerk of the Court and the
 the Court enter default against Defendants.                   Honorable Rachel P. Kovner within fourteen
 See Breuer Elec. Mfg. Co. v. Toronado Sys.                    (14) days of receipt hereof. Failure to file
 of Am., Inc., 687 F.2d 182, 185 (7th Cir.                     timely objections waives the right to appeal
 1982) (“Although Rule 55(a) . . . refers to                   the District Court’s Order. See 28 U.S.C. §
 entry of default by the clerk, it is well-                    636(b)(1); Fed. R. Civ. P. 72; Small v. Sec’y
 established that a default also may be entered                of Health & Human Servs., 892 F.2d 15, 16
 by the court.”) (citing 6 James Wm. Moore et                  (2d Cir. 1989).
 al., Moore's Federal Practice ¶ 55.03(1) at 55-               RESPECTFULLY RECOMMENDED
 31 (1976 ed.)); see also Nat'l Tr. Co. v. Am.
 Home Assur. Co., No. 86 CIV. 1406 (CSH),                              /s/ Ramon E. Reyes, Jr.
 1987 WL 5837, at *2 (S.D.N.Y. Jan. 22,                                RAMON E. REYES, JR.
 1987) (citing Breuer Elec., 687 F.2d at 185).
                                                                       United States Magistrate Judge
                  CONCLUSION                                           Dated: November 5, 2020
                                                                       Brooklyn, New York
     For the reasons set forth above, I
 respectfully recommend that the Court 1grant




 4
   To encourage the timely resolution of this case, I          Recommendation. I also respectfully recommend that
 respectfully recommend that the Court direct Plaintiffs       Your Honor refer that motion to me for a report and
 to submit a motion for default judgment within thirty         recommendation and, if necessary, an inquest on
 days of an order adopting this Report and                     damages.

                                                           7
